SUPERIOR COURT
                                of the
                         STATE OF DELAWARE
Jeffrey J Clark                                              Kent County Courthouse
Resident Judge                                                   38 The Green
                                                               Dover, DE 19901
                                                             Telephone: (302)-735-2111

                                  September 29, 2021


Michael B. Cooksey, DAG                                   Mr. Kenneth Odoemene
Delaware Department of Justice                            160 Stoney Drive
820 N. French Street, 6th Floor                           Dover, DE 19904
Wilmington, DE 19801


                           Submitted: September 8, 2021
                           Decided: September 29, 2021

       RE: State of Delaware Division of Revenue vs. Kenneth Odoemene
           K21J-00844 NEP

Mr. Cooksey and Mr. Odoemene:
       The Director of the Delaware Division of Revenue (hereinafter the “Director”
or the “Division”) filed a certificate of assessment in Superior Court.     In it, the
Division entered judgment against Mr. Odoemene for unpaid taxes, a penalty, and
interest. Presently, Mr. Odoemene moves the Court to strike the certificate. In
essence, he seeks to collaterally vacate the judgment.     This letter provides the
Court’s reasoning and decision as to why it cannot.
                   Background and Arguments of the Parties
       On April 19, 2021, the Division filed the certificate of assessment at issue.
The assessment, which becomes a judgment, was in the amount of $1,665.97. It


                                          1
represents the amount of his unpaid 2018 personal income tax, a penalty for the
unpaid tax, and interest.
          Mr. Odoemene contends that he does not owe the penalty and interest. He
believes that the Division should have waived them because of the Covid-19
pandemic. He also alleges that he did not receive a notice of proposed assessment.
That, he contends, left him no opportunity to challenge it before it became final.
          The Division counters that it sent Mr. Odoemene the notice of assessment on
December 8, 2020, and that he did not protest it. It relies upon 30 Del. C. § 544
which provides that a proposed assessment becomes final if not challenged within
sixty days from when the Division mails the notice. Furthermore, the Division has
produced documentation that it sent the notice to Mr. Odoemene by certified mail.
The Division has also provided documentation showing that the Postal Service
delivered the letter to Mr. Odoemene’s mailbox on a date and time certain.
                                   Relevant Statutes
          The Delaware Division of Revenue’s authority to certify an assessment
against a taxpayer flows from several provisions in Title 30 of the Delaware Code.
The statutory process starts with the requirements set forth in 30 Del. C. § 521.
Namely, that section provides that the Division must send the taxpayer notice of the
amount of past-due taxes, interest, and penalties that it alleges are due.      More
specifically, the statute provides that the notice must: “set forth the amount and the
reason for the proposed assessment . . . . If the amount of the proposed assessment
exceeds the applicable threshold of $1,000, such notice shall be sent by certified or
registered mail.1”
          After sixty days without a protest, the proposed assessment becomes final
with no right to appeal.2 If, on the other hand, the taxpayer files a protest, the

1
    30 Del. C. § 521(c).
2
    Id. at § 522.
                                           2
Director must reconsider the matter.3 After the Director considers the taxpayer’s
arguments, she must provide the taxpayer with a final decision.4 That decision then
becomes final unless the taxpayer appeals the matter to the Tax Appeal Board within
sixty days.5 In the event of an appeal, the Tax Appeal Board must hold a hearing
and issue a decision regarding whether the proposed assessment is accurate.6
       Finally, either the Director or the taxpayer may appeal the Tax Appeal Board’s
final decision to the Superior Court within thirty days.7                If neither party files an
appeal, the Tax Appeal Board’s decision becomes final.8
    Motion to Strike Because of Allegedly Improper Penalties and Interest
       Mr. Odoemene contends that he does not owe the penalty and interest in the
assessment.        He did not, however, challenge those amounts through the
administrative process. As a result, the Superior Court cannot examine the merits of
his claim. It cannot do so for two reasons.
       First, the Court has no jurisdiction to collaterally vacate the judgment. Here,
when the administrative process concludes (assuming it concludes favorably to the
Division), the Prothonotary must accept the filing and it becomes a judgment of
record.9     In other words, the certificate becomes a transferred judgment in the
amount of the proposed assessment unless the taxpayer prevails in the administrative



3
  Id. at § 523.
4
  See id. at § 524 (providing that “written notice of the Director’s determination. . . shall be mailed
to the taxpayer by certified or registered mail”).
5
  30 Del. C. § 525.
6
  Id. at § 544. The sole exception to this step in the administrative process is removal of an action
to Superior Court after an appeal to the Tax Appeal Board. Id. at § 333. Bypassing the Tax Appeal
Board is permitted only for (1) matters in controversy exceeding $50,000, (2) upon request of the
taxpayer or the Division of Revenue, and (3) with approval of the Tax Appeal Board. Id. None
of the three requirements are satisfied in this instance.
7
  Id. at § 331(a).
8
  Id.
9
  Id.
                                                  3
process referenced above.10         Once the Division files the certificate, the Superior
Court lacks jurisdiction to consider collateral challenges to the judgment unless it is
void.11
       Second, the exhaustion of administrative remedies doctrine makes it
inappropriate for the Court to examine the accuracy of the amounts listed in the
certificate of assessment.         Namely, to challenge the matter in this Court, Mr.
Odoemene must have first exhausted his administrative remedies.12 Where a remedy
is available through an administrative hearing, a petitioner “cannot come
immediately to this court, rather they must [first] establish a record below.”13 In
other words, a person may not simply decide to bypass the administrative process.14
Here, the General Assembly demonstrated its intent that a taxpayer must avail
himself or herself of this administrative process.               That process (which could
ultimately lead to Superior Court review on appeal) is the only process available to
challenge the assessment.
                           Notice of the Proposed Assessment
       Mr. Odeomene may collaterally attack the certificate of assessment only if the
Division did not provide notice to the taxpayer of the amount claimed.15 That is,


10
   See 30 Del. C. § 554(a) (providing that “the Director may file in the office of the Prothonotary
of the county in which the taxpayer resides . . . a certificate specifying the [amount owed and] the
amount set forth in the certificate shall thereupon be and constitute a judgment of record in such
court with like force and effect as any other judgment of the court . . .”) (emphasis added).
11
   See Krewson v. Household Finance Corp., 1983 WL 413306, at *2 (Del. Super. Sept. 29, 1983)
(recognizing “[a] judgment, order or decree rendered by a court having jurisdiction of the parties
and the subject matter, unless reversed or cancelled in some proper proceeding, is not open to
collateral attack in any other proceed.”)); see also State v. Kamalski, 429 A.2d 1315 (Del. Super.
Jan. 14, 1981) (stating “[c]ollateral attack is allowed only where the judgment is void, a void
judgment being a judgment rendered without jurisdiction. If a judgment is merely voidable because
of some other type of defect its validity may not be impeached in a collateral proceeding.”)).
12
   Garvin v. Booth, 2019 WL 3017419, at *4 (Del. Super. July 10, 2019).
13
   Id. (citing Buckson v. Ropp, 2000 WL 1741935, at *3 (Del. Super. Nov. 21, 2000)).
14
   Id. (citing Carter v. Dept. of Labor, 1993 WL 489222, at *2 (Del. Super. Nov. 12, 1993)).
15
   RESTATEMENT (FIRST) OF JUDGMENTS § 6(b) (AM. L. INST. 1942).
                                                 4
because under this case’s circumstances, the transferred judgment would be void
only if there was a complete lack of notice in the underlying forum.
       Here, the statute required the Division to send Mr. Odoemene’s proposed
assessment to him at his last known address by certified or registered mail.16
Specifically, it provides that “[s]ixty days after the date on which [the proposed
assessment] was mailed, . . . a notice of proposed assessment under § 521(c) of this
tile, shall constitute a final assessment . . . .”17
       The Court understands Mr. Odoemene’s contention that he did not receive the
notice of the assessment and should not be bound by it. Nevertheless, the Division
mailed the proposed assessment to him on December 8, 2020, to the correct
address.18 Furthermore, the USPS tracking website confirms that the Postal Service
delivered the certified notice to Mr. Odoemene’s mailbox on December 11, 2020, at
5:38 p.m.19
       Where a method of notification is provided by statute, and the method is
reasonable, a judgment is not void merely because the defendant did not receive
actual knowledge of the action.20          Here, the statute defines proper notice for tax
assessment matters: the mailing of the notice by certified or registered mail to the
taxpayer’s last known address. The process the General Assembly created provides
reasonable notice, even in the off chance that a tax payer did not physically view the
mailed document.


16
   30 Del. C. § 521(b)(3)
17
   Id. at § 522 (emphasis added).
18
   State’s Ex. 1, supplemental filing dated Sept. 7, 2021.
19
   State’s Ex. 2, supplemental filing dated Sept. 7, 2021.
20
   RESTATEMENT (FIRST) OF JUDGMENTS § 6(c) (AM. L. INST. 1942); see also H. D. Warren,
Sufficiency of compliance with statute providing for service by mail of notice in tax procedure, 155
A.L.R. 1279 (recognizing that it is the general rule “that where service of notice by mail or
registered mail in tax proceedings is expressly required or authorized by statute, conformity with
the statute, and with the rules and procedure of the [USPS] is sufficient compliance . . . actual
receipt thereof is not essential.”).
                                                 5
       The Court recognizes Delaware’s common law presumption regarding
mailing. At common law there is a presumption that correctly addressed, stamped,
and mailed materials were received by the party to who the notice was addressed.21
In this regard, at common law, a factual issue may arise when the alleged recipient
denies that he or she received it.22
       Here, however, the common law presumption is not at issue. Rather, because
Mr. Odoemene’s circumstance involved a tax assessment for more than $1,000, the
Division met its notice requirements when it sent the notice of proposed assessment
by certified mail.23
       Finally, while the Court need not apply the common law “mailbox rule” in
this case, the result would nevertheless be the same. Namely, the Division sent the
notice by certified mail. Furthermore, the Postal Service delivered the notice to Mr.
Odoemene’s mailbox. If the Postal Service did not obtain a signature upon delivery,
as it should have, given the circumstances of this case, Mr. Odoemene’s contention
that he did not physically see the notice would not rebut the common law
presumption of notice. The Court is satisfied that the proposed assessment reached
his mailbox.




21
   Windom v. Ungerer, 903 A.2d 276, 282 (Del. 2006).
22
   Id.
23
   See Mitchell et al. v. Pychlau,, 148 A. 890, 893 (N.J. 1930) (finding that compliance with
statutorily established notice requirements, not actual service, provides notice); Welles et al. v.
Schaffer, 129 A. 622, 623 (N.J. Ch. 1925) (providing the same). See also Deysher v.
Unemployment Ins. App. Bd., 2011 WL 7063475, at *1 (Del. Super. Dec. 29, 2011) (showing, in
the context of unemployment insurance appeals, compliance with 19 Del. C. § 3318(b) requires
notice be mailed to a claimant at their last known address); Wyatte v. Unemployment Ins. App. Bd.,
140 A.3d 430 (Del. 2016) (TABLE) (affirming board decision to deny appeal where claimant did
not receive actual notice and Department of Labor complied with statutory requirement of mailing
notice to the claimant’s last known address)).
                                                6
                                 Conclusion
      For the abovementioned reasons, Mr. Odoemene’s motion to strike the
Division of Revenue’s certificate of assessment must be DENIED.
      IT IS SO ORDERED.
                                          Very truly yours,

                                          /s/ Jeffrey J Clark
                                            Resident Judge


JJC:klc
Via File & ServeXpress




                                      7